Title: To George Washington from Elizabeth Willing Powel, 3 December 1798
From: Powel, Elizabeth Willing
To: Washington, George



My dear Sir
Market Street [Philadelphia] Decemr 3d 1798

I have the Pleasure to send the Book of Prints that you were so obliging as to accept from your Friend. I have also taken the liberty to add a few that I admire on a presumption that the Mind capable of tracing with Pleasure the military Progress of the Hero whose Battles they delineate will also have the associate Taste and admire fine representations of the Work of God in the human Form.
As you wish to take Miss Custis a Testimonial of your recollection of her, I really know not of any Thing more appropriate at this Season, than a fashionable Muff & Tippet; and such may be procured for less than Thirty Dollars, a Pattern of Muslin for a Dress such as you would choose to present will I find cost Sixty dols. at least—a Pattern for a half or undress may be bought for 23 dols.; but let me know what will be most agreeable to you and I will purchase it with Pleasure and pack it up in a manner the least inconvenient for you.
I hope you have suffered no inconvenience from your long unpleasant Walk in the Rain on Sunday last. My best wishes ever attend you as I am always Your sincere Affectionate Friend

Eliza. Powel

